Citation Nr: 0122413	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right ankle sprain with tendon laxity.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1983 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied an increased rating for right ankle 
sprain with tendon laxity.


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected right ankle disability 
because it is productive of severe pain, swelling, and 
limitation of motion.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In his October 1999 substantive appeal, the veteran 
indicates that he was seen by Dr. Branson, a Worker's 
Compensation physician, after a work-related incident 
involving his right ankle.  He submitted a September 
1999 emergency department record from Lynchburg General 
Hospital indicating that he had twisted his ankle and 
fallen, and that he would be seen by Dr. Branson.  A 
November 1999 VA examination report notes that the 
veteran was offered Worker's Compensation.  Neither 
records from Dr. Branson nor those concerning a 
Worker's Compensation claim are associated with the 
veteran's claims folder.  Because such records may 
provide evidence that is probative of the veteran's 
contentions, and in view of the enhanced duty-to-assist 
requirements of the VCAA, the RO must initiate efforts 
to obtain them.

The RO received a letter from a Lynchburg, Virginia 
orthopedic surgery practice in January 2000.  Dr. 
William C. Andrews indicated that the veteran had 
limited range of motion and that he would rate the 
veteran's disability as moderate.  Dr. Andrews did not 
include a report of the examination on which his 
opinion was based.  Such report might also be probative 
of the veteran's claim.

The Board also notes that the veteran submitted a 
statement in November 2000 indicating that he had been 
attending private physical therapy for four weeks and 
that the Salem VA Medical Center (VAMC) was "paying 
the bill."  He stated that records of his care would 
help to substantiate his claim.

In addition, although the veteran submitted to a VA 
examination in November 1999 that indicated chronic 
sprain of the right ankle, the examiner did not provide 
an opinion concerning limitation of functional ability 
caused by pain and weakness.  The veteran has indicated 
that he has had to take a new position with his 
employer because of limitation caused by his right 
ankle disability.  The Board is of the opinion that the 
veteran should be provided a VA orthopedic examination 
with an adequate assessment of functional limitation as 
a result of pain or painful motion, to include 
functional loss during flare-ups.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

In light of these circumstances, the Board has 
concluded that further development is required to 
comply with the VCAA and implementing regulations.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA or private, 
who may possess additional records 
pertinent to his claim.  Specifically, 
the RO should request more detailed 
information concerning the care providers 
noted above.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all identified records not already 
associated with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should contact the Virginia 
Worker's Compensation Commission and 
obtain copies of the veteran's records 
regarding worker's compensation benefits, 
including any administrative decisions 
(favorable or unfavorable) and the 
medical records upon which the decisions 
were based.  Any records received should 
be associated with the claims files.

4.  The RO should then schedule the veteran 
for a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the current degree of severity of 
the veteran's service-connected right ankle 
disability.  The veteran should be properly 
notified of the date, time, and place of the 
examination in writing.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner, and a statement attesting to the 
review of the folder should be included in 
the examination report.   Such tests as the 
examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology caused by the right ankle 
disability.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  An opinion should be 
expressed concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
rationale for all opinions expressed must 
also be provided.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing 
regulations.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

8.  Then, the RO should readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected right ankle 
disability, the RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  The 
RO should also give consideration to the 
possibility of staged ratings, pursuant to 
Fenderson v. West, 12 Vet.App. 119 (1999).  
In addition, it should also consider whether 
the case should be forwarded to the Director 
of the Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions.  If a 
new issue is addressed in the SSOC, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

